By the Court. The defendant went into possession of the premises in question under the lessors of the plaintiff,, or their ancestors, and has remained many years in the possession, acknowledging from time to time the right of the lessors of the plaintiff and setting up no claim adverse- or hostile to them, paying -indeed no rent, but making more- or less of useful improvements. Under such circumstances-it was not lawful for the lessors of the plaintiff at their will and .without notice to quit or demand of possession, to treat the defendant as a trespasser and subject him to an action- and to the payment of costs : The non-suit was rightfully ordered.
Judgment for the defendant.